Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-10 and 12-14 are pending, claim 11 is canceled in this application. This application is a national stage entry of PCT/IB2019/052635, filled on 03/29/2019. This application claims foreign priority to DE 10 2018 107 718.1, filed on 03/29/2018.
Election/Restrictions
Applicant’s election of group I, claims 1-12 with claim 11 being cancelled, in the reply filed on 01/16/2022 is acknowledged. Applicants have amended non-elected claims 13 and 14 to be included in the elected group I and thus the restriction requirement dated 11/16/2021 between group I, claims 1-12 and group II, claims 13 and 14, is withdrawn by the examiner. Claims 1-10 and 12-14 will presently be examined to the extent they read on the elected subject matter of record.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10 and 14, the phrase "such as" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP 2173.05(d).

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 4 recites the broad recitation “a TiO2”, and claim 4 also recites “preferably coated” which is the narrower statement of the range/limitation and claim 9 recites the broad recitation “amphiphilic substance”, and claim 9 also recites “preferably hydrogenated phosphatidylcholine” which is the narrower statement of the range/limitation.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "the UV absorbing substances in the oil phase to the UV-absorbing inorganic substance are in a ratio of" can be interpreted in more than one way: by weight, by mole, or by volume.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jager et al. (US 2003/0118527 A1) as evidenced by Twine (US 2002/0172710 A1) in view of Dederen et al. (US 2002/0065328).
Jager et al. teach tanning preparations, in forms of a lotion, cream, or emulsion, for the skin comprising any suitable UV filter, cholesterol (an amphiphilic according to Twine paragraph 52) (abstract and claims 5, and 10), emollients including triglycerides of saturated medium chain fatty acids, liquid and semi-solid mineral hydrocarbons, etc., (paragraph 67) and exemplified in example 5 a composition comprising 
water phase comprising 29.84% by weight of water, 3.00% by weight of glycerin, 1.20% by weight of cholesterol; 
16.53% by weight of an oil phase comprising 6.00% by weight of paraffinum Liquidum (liquid mineral oil), Homosalate (UV filter), 3.00% by weight of butyl methoxydibenzoylmethane (UV filter), 2.50% by weight of ethylhexyldodecanol (emollient), and 
a tanning comp. (the claimed 2nd water phase the instant claims 13 and 14) comprising 40.00% by weight of Aloe Barbadensis (97-98% by weight of water), 1.50% by weight of butylene glycol; 
prepared according to example 4:
water phase: dissolving cholesterol in water at 85-90 °C, adding dispersed rheological additives in water to 65 °C, and adding preservatives and glycerin at 65 °C;
oil phase comprising caprylic/capric triglyceride being heated to 65 °C; 
adding oil phase slowly to the water phase; homogenize the mixture without stirring during the addition; and 
adding the moisturiser (in place of the tanning comp. in example 5) at 45-50 °C (the claimed addition of 2nd water phase the instant claims 13 and 14).
Claim 12 is a further limitation of an optional component.

Jager et al. do not teach in example 5 medium chain capryl triglyceride. 
This deficiency is cured by Jager et al.’s teachings of both triglycerides of saturated medium chain fatty acids and liquid mineral hydrocarbon being suitable 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in examples 4 and 5 and paragraph 67 in Jager et al. to replace paraffinum Liquidum in example 5 with caprylic/capric triglyceride in example 4. Both paraffinum Liquidum and caprylic/capric triglyceride being suitable emollients in compositions taught by Jager et al. was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing paraffinum Liquidum in example 5 with caprylic/capric triglyceride in example 4 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Jager et al. do not teach the exact same T of oil phase formation and T of addition of tanning comp.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties for melting oils and dissolve oil soluble components. The claimed range of oil phase T is 80-83 °C and the range of oil phase T taught in the prior art is 65 °C. The oil phase T is determined by the melting points of the oil phase components it and thus is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, ≤83 °C in 1st step and ≤76 °C in 2nd step was claimed in the cancelled 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 

Jager et al. do not teach the separate addition of two UV filters at different T. 
This deficiency is cured by the rationale that It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical. See MPEP 2144.04 [R6] IV C:  selection of any order of mixing ingredients is prima facie obvious. The rationale for the T of adding two UV filters is the same as the rationale of oil phase T above.

Jager et al. do not teach the same weight percentage of oil phase in claim 2. 
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges (30-50% by weight) and prior art ranges (16.53% by weight) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties as forming an oil phase in an emulsion comprising UV filters. Please refer to MPEP 2144.05.II.A.

Jager et al. do not specify the any suitable UV filters including the UV filters in claims 4 and 7 and their ratio in claim 8 and further comprising squalane and alkyl benzoate and their weight percentages in claims 5 and 6.
This deficiency is cured by Dederen et al. who teach personal care or cosmetic oil in water emulsions comprising UV screen materials (abstract, paragraph 81-85 and 255 and claims 1 and 23) and exemplified a composition in table 23b comprising 7.5% by weight of add 19 (Tioveil FIN-ultrafine titanium dioxide and alumina suspension in 
alkyl benzoates and polyhydroxystearic acid, 50% solid, paragraph 184, both TiO2 in alkyl benzoates being <3.75% by weight) in oil phase and a composition in table 25a comprising 5% by weight of oil 13 (squalane, paragraph 158).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jager et al. and Dederen et al. to specify TiO2 in alkyl benzoates as one of the UV filter to be incorporated with both TiO2 in alkyl benzoates being <3.75% by weight as a component in the composition taught by Jager et al. Incorporating 7.5% by weight of ultrafine titanium dioxide and alumina suspension in alkyl benzoates and polyhydroxystearic acid in personal care or cosmetic oil in water emulsions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jager et al. and Dederen et al. to add 5% by weight of squalane as an oil in the composition taught by Jager et al. Incorporating 5% by weight of squalane as an oil in personal care or cosmetic oil in 
The weight ratio between 3.00% by weight of butyl methoxydibenzoylmethane and <3.75% by weight of TiO2 is calculated to be >0.8.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/